By the Court:
The court below erred in permitting the plaintiffs, against the objection of the defendants, to prove, byway of enhancing the damages, the profits they would or migl" have made from hogs and cows they did not have nor had ever made arrangements to procure. They were permitted to prove that the ranch would have supported sixty cows for dairy purposes, and how much butter these cows would probably have produced and its value, and the probable increase of the cows and its value, and that the ranch would also have supported a certain number of hogs and the probable profits from fattening them. But it appeared that the plaintiffs owned only three cows, and had contracted to hire from thirty to thirty-five from Swales, only seven of which had been delivered, and there was no proof that Swales had in all more than twenty which he could have delivered. It is not pretended that the plaintiffs had made arrangements for any other cows, or for any hogs whatever. Under this state of facts it was error to permit them to prove the profits they could possibly have made from sixty cows and from fattening hogs. The damages were too remote and purely speculative.
Judgment and order reversed and cause remanded for a new trial.